[Cite as Asai v. Obstetrics & Gynecology Assocs., Inc., 2020-Ohio-4350.]

                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                             BUTLER COUNTY



 SNEHITA ASAI, et al.,                                   :

        Appellants,                                      :           CASE NO. CA2020-02-018

                                                         :                 OPINION
     - vs -                                                                 9/8/2020
                                                         :

 OBSTETRICS & GYNECOLOGY                                 :
 ASSOCIATES, INC., et al.,
                                                         :
        Appellees.



          CIVIL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                            Case No. CV2018-12-2810


F. Harrison Green, Executive Park, Suite 230, 4015 Executive Park Drive, Cincinnati, Ohio
45241, for appellants

Rendigs, Fry, Kiely & Dennis, LLP, Jeffrey M. Hines, 600 Vine Street, Suite 2650, Cincinnati,
Ohio 45202, for appellees Mercy Health Fairfield Hospital, LLC and Mercy Health
Cincinnati, LLC

Rendigs, Fry, Kiely & Dennis, LLP, Thomas M. Evans, C. Jessica Pratt, 600 Vine Street,
Suite 2650, Cincinnati, Ohio 45202, for appellees Colleen Swayze, M.D. and Obstetrics and
Gynecology Associates, Inc.

Calderhead Lockemeyer & Peschke, David C. Calderhead, Joshua F. DeBra, 5405 DuPont
Circle, Suite E, Milford, Ohio 45150, for appellees Fred Kahan, M.D. and Amsol Physicians
of Ohio, P.C.


        PIPER, J.

        {¶1}     Appellants, Snehita Asai and her husband Harshal Baride, appeal a decision

of the Butler County Court of Common Pleas granting summary judgment in favor of
                                                                        Butler CA2020-02-018

Obstetrics & Gynecology Associates, Inc, Mercy Health Fairfield Hospital, LLC, Mercy

Health Cincinnati, and Colleen Swayze, M.D.

       {¶2}   Snehita Asai was pregnant and received her prenatal care from Dr. Colleen

Swayze who was employed by Obstetrics & Gynecological Associates, Inc ("OGA"). On

March 2, 2016, Asai went to the Mercy Fairfield Hospital and was admitted to the labor and

delivery department by Dr. Swayze. Asai's labor lasted into the next day, and Dr. Swayze

performed an emergency cesarean delivery on March 3, 2016. Asai began hemorrhaging

blood and Dr. Swayze performed an emergency hysterectomy the same day. Asai was

taken to the intensive care unit for further care and observation.

       {¶3}   Also on March 3, 2016, Dr. Fred Kahan, an anesthesiologist, attempted to

place an arterial line in Asai's left arm, but had difficulties finding an appropriate vein. Asai

developed compartment syndrome in her arm and was returned to the operating room so

that a different doctor could surgically address the compartment syndrome. Asai remained

hospitalized until March 7, 2016, but was discharged and transferred care to the University

of Cincinnati Hospital for treatment of her compartment syndrome and a wound on her left

arm that resulted from her treatment and surgery.

       {¶4}   On March 10, 2016, Asai returned to the emergency department of Mercy

Fairfield Hospital. Asai was diagnosed and treated for pneumonia and was released the

same date. Neither Dr. Swayze/OGA, nor Dr. Kahan, were consulted or treated Asai on

March 10th during her time in the emergency room.

       {¶5}   Asai originally initiated action on August 28, 2017 asserting malpractice

claims against multiple defendants, including Dr. Swayze and her employer, OGA, Dr.

Kahan and his employer, as well as Mercy Fairfield ("Appellees"). Within the complaint,

Asai acknowledges March 3, 2016 as the date that her surgeries and complications

occurred.

                                              -2-
                                                                        Butler CA2020-02-018

       {¶6}    Asai did not properly disclose her expert witness, and Appellees filed motions

for summary judgment. Rather than address each motion, Asai voluntarily dismissed her

action and refiled her claims in 2018. Appellees once again filed motions for summary

judgment in response to Asai's refiled claims. Within these motions, Appellees alleged that

Asai failed to adhere to the statute of limitations, which requires a plaintiff alleging medical

malpractice to file the claim within one year or provide a letter to the defendant that such a

suit will commence within 180 days. Dr. Kahan and his employer were never served with a

180-day letter and were granted summary judgment on June 25, 2019. Asai did not appeal

that order, but did file a Civ.R. 60(B) motion for relief from judgment, which was denied by

the trial court.

       {¶7}    Dr. Swayze, OGA, and Mercy Fairfield filed similar motions for summary

judgment, arguing that Asai failed to provide an expert witness and that the statute of

limitations barred her suit. The trial court granted the motions for summary judgment and

Asai filed the current appeal, raising several assignments of error, two of which we find

dispositive of her appeal.

       {¶8}    Assignment of Error No. 1:

       {¶9}    THE TRIAI [SIC] COURT ERRED IN GRATING SUMMARY JUDGMENT TO

OGA AND DR. SWAYZE, MERCY FAIRFIELD, AND MERCY HEALTH ERRONEOUSLY

APPLYING THE SOL.

       {¶10} Asai argues in her first assignment of error that the trial court erred in granting

summary judgment in favor of Appellees.

       {¶11} We review a trial court's decision granting summary judgment de novo.

Moody v. Pilot Travel Ctrs., LLC, 12th Dist. Butler No. CA2011-07-141, 2012-Ohio-1478, ¶

7. "De novo review means that this court uses the same standard that the trial court should

have used, and we examine the evidence to determine whether as a matter of law no

                                             -3-
                                                                     Butler CA2020-02-018

genuine issues exist for trial." Morris v. Dobbins Nursing Home, 12th Dist. Clermont No.

CA2010-12-102, 2011-Ohio-3014, ¶ 14.

      {¶12} Summary judgment is proper "if there are no genuine issues of material fact

to be litigated, the moving party is entitled to judgment as a matter of law, and reasonable

minds can come to only one conclusion, and that conclusion is adverse to the nonmoving

party." Drew v. Weather Stop Roofing Co., LLC, 12th Dist. Clermont No. CA2019-10-082,

2020-Ohio-2771, ¶ 10.

      {¶13} R.C. 2305.113(A) provides that a claim for medical malpractice must be

brought within one year "after the cause of action accrued." R.C. 2305.113(B)(1) provides,

             if prior to the expiration of the one-year period specified in
             division (A) of this section, a claimant who allegedly possesses
             a medical, dental, optometric, or chiropractic claim gives to the
             person who is the subject of that claim written notice that the
             claimant is considering bringing an action upon that claim, that
             action may be commenced against the person notified at any
             time within one hundred eighty days after the notice is so given.

      {¶14} According to the Ohio Supreme Court, written notice for purposes of the 180-

day letter will be deemed to have been given when received. Edens v. Barberton Area

Family Practice Ctr., 43 Ohio St.3d 176, 180 (1989).

      {¶15} A cause of action for medical malpractice accrues either "(1) when the patient

discovers, or in the exercise of reasonable care and diligence should have discovered, the

resulting injury, or (2) when the physician-patient relationship terminates, whichever occurs

later." Akers v. Alonzo, 65 Ohio St.3d 422, 424-25 (1992).

      {¶16} The Ohio Supreme Court has described the discovery of the resulting injury

as the cognizable event; "some noteworthy event which does or should alert a reasonable

person-patient that an improper medical procedure, treatment or diagnosis has taken

place." Allenius v. Thomas, 42 Ohio St.3d 131 (1989). "The occurrence of a cognizable

event imposes upon the plaintiff the duty to (1) determine whether the injury suffered is the

                                            -4-
                                                                        Butler CA2020-02-018

proximate result of malpractice and (2) ascertain the identity of the tortfeasor or tortfeasors."

Flowers v. Walker, 63 Ohio St.3d 546 (1992), paragraph one of the syllabus.

       {¶17} A plaintiff need not be aware of the full extent of his or her injury to trigger the

statute of limitations. Schmitz v. NCAA, 155 Ohio St.3d 389, 2018-Ohio-4391, ¶ 22.

Instead, it is enough that the cognizable event has occurred that does or should alert a

reasonable person-patient that an improper medical procedure, treatment or diagnosis has

taken place. Id. If a patient believes, based on a known injury, that his or her treating

medical professional has done something wrong, that belief is sufficient to alert the patient

to the need to investigate and pursue a remedy. Id.

       {¶18} As noted above, the trial court granted summary judgment in favor of Dr.

Kahan and within its decision, determined that the cognizable event occurred on March 3,

2016 when Asai received the cesarean section and hysterectomy. Asai did not challenge

the trial court's finding that the cognizable event was March 3, 2016 and did not appeal the

trial court's decision. Moreover, she addressed in her complaint that her surgeries and labor

occurred on March 3, 2016 and also in her 180-day letter acknowledged March 3, 2016 as

the date of her injuries. As such, Appellees needed to receive the 180-day letter extending

the statute of limitations by March 3, 2017, and the record is undisputed that they did not.

       {¶19} Asai alleged she terminated her relationship with the providers on March 10,

2016 when she went to the emergency room and was diagnosed with pneumonia and that

later date should be used to calculate the statute of limitations. However, Asai terminated

her relationship with Dr. Swayze/OGA on March 7, 2016, the day she was discharged from

the hospital and never saw the doctor again. When Asai went to the emergency room on

the 10th, she did not receive care from Dr. Swayze/OGA or any doctor connected with her

delivery or hysterectomy. She was diagnosed with pneumonia and sent home that day and

did not receive care from the emergency room for labor-related issues.

                                              -5-
                                                                        Butler CA2020-02-018

       {¶20} Thus, Asai's original acquiescence to the trial court's cognizable event

determination, as well as her own usage of March 3, 2016 as the proper cognizable event

date, precludes her from relitigating the relevant date in the context of the other motions for

summary judgment. Thus, the trial court properly granted Appellees' motions for summary

judgment based on the fact that Asai failed to timely deliver the 180-day letters. Asai's first

assignment of error is, therefore, overruled.

       {¶21} Assignment of Error No. 2:

       {¶22} THE TRIAL COURT ERRED IN GRANTING SUMMARY JUDGMENT TO

OGA, DR. SWAYZE, MERCY FAIRFIELD, AND MERCY HEALTH.

       {¶23} In her second assignment of error, Asai argues that the trial court erred in

granting summary judgment to Appellees because the hospital was vicariously liable for Dr.

Kahan and Dr. Swayze's negligence.

       {¶24} In order for a hospital to be held vicariously liable for the malpractice of a

physician practicing therein under a theory of ostensible agency, a plaintiff must establish

the following: (1) that the hospital held itself out to the public as a provider of medical

services; and (2) that, absent notice or knowledge to the contrary, the patient looked to the

hospital, as opposed to the individual practitioner, to provide competent medical care. Clark

v. Southview Hosp. & Family Health Ctr., 68 Ohio St.3d 435 (1994). A hospital granting of

privileges to a doctor to use its facilities, however, is not enough. Laderer v. St. Rita's Med.

Ctr., 122 Ohio App.3d 587 (3d Dist.1997).

       {¶25} While the hospital provided medical services, Asai cannot demonstrate that

she looked to the hospital, as opposed to Dr. Swayze, for her medical care. Instead, Asai

and Dr. Swayze had a pre-existing physician-patient relationship. Over the course of the

prior nine months, Asai had seen Dr. Swayze on numerous occasions in the OGA private

offices. Asai coordinated a plan with Dr. Swayze/OGA for her labor and delivery and sought

                                             -6-
                                                                                     Butler CA2020-02-018

Dr. Swayze's care when she began to exhibit signs of labor.

        {¶26} Specific to Dr. Kahan, he was granted summary judgment and had no liability

determined so that the hospital cannot be liable for his actions when no liability was found.

Thus, the hospital had no vicarious liability and was properly awarded summary judgment.

Asai's second assignment of error is overruled.1

        {¶27} Judgment affirmed.


        HENDRICKSON, P.J., and S. POWELL, J., concur.




1. Given our disposition of Asai's first two assignments of error, her third assignment, claiming the trial court
erred in denying her motion for an interlocutory appeal, is rendered moot.

                                                      -7-